         Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 1 of 7



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                           §
                                                 §
HOUTEX BUILDERS, LLC, et al.,                    §   CASE NO. 18-34658
                                                 §   (Chapter 11)
DEBTOR                                           §


                      HL BUILDERS, LLC’S MOTION FOR LEAVE
                        TO FILE AMENDED PROOF OF CLAIM


THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE,
YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

There will be a hearing on this matter on November 13, 2019 at 11:00 a.m., in Courtroom No. 403,
515 Rusk, Houston, TX 77002

TO THE HONORABLE JEFFREY P. NORMAN
UNITED STATES BANKRUPTCY JUDGE:

       Comes now, HL Builders, LLC f/k/a CD Homes, LLC (“HL Builders” or “Claimant”) and

files this Motion for Leave to File Amended Proof of Claim (the “Motion”) and in support thereof,

would respectfully show this Court as follows:

                              I. JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this Court pursuant

to 28 U.S.C. §§ 1408 and 1409.
        Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 2 of 7




                                      II. BACKGROUND

       2.      On August 23, 2018, HouTex Builders, LLC (“Debtor”) filed its Chapter 11

voluntary petition.

       3.      The bar date to file claims was December 31, 2018.

       4.      On December 31, 2018, Claimant timely filed its claim number 16 in the amount

of $500,000 (the “Claim”).

       5.      Debtor filed its objection to the Claim on August 14, 2019 [Dkt. No. 334].

       6.      Claimant filed its response and motion to dismiss Debtor’s objection to Claim on

September 13, 2019 [Dkt. Nos. 348, 352].

       7.      Debtor filed its reply to Claimant’s response and motion to dismiss Debtor’s

objection to Claim on October 4, 2019 [Dkt. No. 364].

       8.      A hearing on Debtor’s objection to the Claim has been continued until Judge

Rodriguez enters an order in the HL Builders’ involuntary bankruptcy proceeding.

                                       III. THE CLAIM

       9.      Debtor was in the business of investing, contracting for services and ultimately

dividing profits with Claimant.

       10.     The initial intention of Debtor and Claimant was for the agreements between

the parties, including the investor, contractor and option agreements, to govern the financing and

funding of the respective construction projects. However, by the actions and agreement of the

parties, the precepts of the agreements were modified.




                                                2
        Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 3 of 7




        11.    Pursuant to the agreement of the parties, Claimant loaned money and provided

ongoing and substantial goods and services with respect to the respective construction projects

and the Claim is based upon the indebtedness arising with respect to same.

        12.    Because the supporting documentation for the Claim consisted of thousands of

pages, Claimant was unable to review, analyze and calculate the exact claim amount prior to the

bar date; therefore, Claimant made a good faith estimate of $500,000 as the cumulative amount

of monies, goods and services provided to Debtor in order to timely file the Claim.

        13.    On May 20, 2019, the Debtor herein initiated an involuntary chapter 11 petition

against HL Builders in the United States Bankruptcy Court for the Southern District under Case

Number 19-32825. During the following months, the parties engaged in extensive discovery,

conducted depositions, and attended trial in Judge Rodriguez’s court as to whether the

involuntary petition against HL Builders met the requirements of Section 303 of the Bankruptcy

Code.

        14.    During its preparation for trial in the involuntary bankruptcy proceeding, Claimant

conducted an exhaustive internal audit of its financial and accounting records with respect to its

Claim against Debtor.

        15.    Upon conclusion of the audit, Claimant determined that the definitive

amount of its Claim for monies, goods and services provided to Debtor with respect to the

respective construction projects was $1,723,653. Claimant proved up its full claim amount of

$1,723,653 at trial before Judge Rodriguez in the involuntary bankruptcy proceeding.




                                                 3
        Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 4 of 7




       16.     Claimant requests leave to amend the Claim against Debtor in this proceeding to

reflect the full amount of its damages that have been quantified and proven up in the involuntary

bankruptcy proceeding.

                                  IV. THE AMENDED CLAIM

       17.     Amendments to proofs of claim are freely allowed where the purpose is “to cure a

defect in the claim as originally filed, to describe the claim with greater particularity or to plead a

new theory of recovery on the facts set forth in the original claim.” In re Kolstad, 928 F.2d 171,

175 (5th Cir. 1991) (citation omitted).

       18.     “As a general rule, amendments intended merely to increase the amount of a claim

grounded in the same right to payment are not considered ‘new’ claims under the Code.”

Woburn Associates v. Kahn (In re Hemingway Transp., Inc.), 954 F.2d 1, 10 (1st Cir. 1992).

       19.     In this case, the proposed amendment to the Claim merely describes the Claim

with greater particularity by increasing the Claim amount to accurately reflect Claimant’s

damages. The amended Claim is based upon the same circumstances set forth in the original

Claim; Claimant is not advancing any new theory of recovery in the proposed amendment.

       20.     As under Fed. R. Civ. P. 15(c)(2), an amendment relates back to the facts of the

original claim or pleading when “the claim or defense asserted in the amended pleading arose out

of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original

pleading.” In re Edison Bros., 2002 WL 999260 at 3 (citations omitted). The amended claim

made the basis of this motion relates back to the same factual circumstances supporting the

original Claim.


                                                   4
        Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 5 of 7




        21.     The Claim amendment reflecting the increased amount of damages will not cause

unfair disadvantage to or otherwise prejudice non-moving parties in this proceeding. Debtor has

objected to the Claim; therefore, the merits of the Claim will be resolved by the parties at the

claim objection hearing at which each party will have the opportunity to present evidence.

        22.     “To establish prejudice, the non-moving party [opposing amendment] must do

more than merely claim prejudice; it must show that it was unfairly disadvantaged or deprived of

the opportunity to present facts or evidence which it would have offered had the amendments

been timely.” Bechtel v. Robinson, 886 F.2d 644, 652 (3rd Cir. 1989) (citations and quotations

omitted) (holding the type of “prejudice” to other parties that would weigh against allowing the

filing of a late proof of claim is detrimental reliance on the initial proof of claim).

        23.     In Bechtel, the court rejected an argument that general unsecured creditors would

be prejudiced because their recovery under a plan of reorganization would be reduced by

allowing a late claim observing that if reduction of the distribution to other creditors constituted

prejudice, without more, then all late claims would cause prejudice unless all claims in the case

are to be paid in full, which rarely occurs. Id.

        WHEREFORE, PREMISES CONSIDERED, Claimant prays that Claimant’s Motion for

Leave to File Amended Claim be granted and for such other and further relief to which Claimant

may be justly entitled.




                                                   5
         Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 6 of 7




Dated:          October 31, 2019

                                                      Respectfully submitted,

                                                      FUQUA & ASSOCIATES, PC

                                               BY:        /s/ Richard L. Fuqua
                                                      Richard L. Fuqua
                                                      State Bar No. 07552300
                                                      8558 Katy Freeway, Suite 119
                                                      Houston, TX 77024
                                                      (713) 960-0277 Telephone
                                                      (713) 960-1064 Facsimile
                                                      rlfuqua@fuqualegal.com
                                                      COUNSEL FOR HL BUILDERS, LLC

                              CERTIFICATE OF CONFERENCE

       I hereby certify that I have contacted Charles M. Rubio, Debtor’s counsel, in a good faith
attempt to resolve the dispute which is the subject of this Motion. At this time, settlement is not
possible, therefore, a hearing will be required.

                                                     /s/ Richard L. Fuqua
                                                     Richard L. Fuqua




                                                 6
        Case 18-34658 Document 426 Filed in TXSB on 10/31/19 Page 7 of 7




                                CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing Motion for Leave to File
Amended Claim was forwarded by ECF and/or regular United States mail, postage prepaid, on
October 31, 2019 to the parties listed below.

       Charles M. Rubio
       Diamond McCarthy LLP
       Two Houston Center
       909 Fannin, 37th Floor
       Houston, TX 77010


                                                   /s/ Richard L. Fuqua
                                                   Richard L. Fuqua




                                               7
